PER CURIAM.
The state has appealed the trial court’s downward departure from the sentencing guidelines when imposing sentence upon the appellant for robbery and resisting an officer with violence. The state’s contention that the court failed to provide written reasons to support the departure sentence is without merit. While departure reasons are often written on the guidelines score-sheet, there is no requirement that the reasons only be written at that location. In this case, the court wrote the departure reason on the sentence. The departure reason given, specifically, the appellant’s severe drug problem and amenability to rehabilitation, is valid. Herrin v. State, 568 So.2d 920 (Fla.1990).
Affirmed.
SCHOONOVER, C.J., and RYDER and CAMPBELL, JJ., concur.